Citation Nr: 0927421	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In pertinent part of that decision, the RO 
increased the assigned rating for allergic rhinitis from zero 
to 10 percent, effective January 28, 2004.  The veteran 
perfected an appeal as to the 10 percent rating assigned for 
the service-connected allergic rhinitis.

During a March 2007 Travel Board hearing, the veteran 
testified before the undersigned.  His testimony indicated 
that the veteran was raising claims for an increased rating 
for right eye nevis and lattice degeneration and for service 
connection for gout as related to his service-connected 
bilateral pes planus.  The Board referred this matter to the 
RO for appropriate action in decisions in January 2008 and 
again in January 2009.  Review of the claims file does not 
reflect that these matters have been addressed by the RO.  
Therefore, they are again referred to the RO for appropriate 
action.

The Board remanded the case to the RO, in January 2008 for 
further development, and in January 2009 in order for the RO 
to readjudicate the issue on appeal in light of additional 
evidence added to the record since the most recent 
supplemental statement of the case.


FINDING OF FACT

Allergic rhinitis is not manifested by polyps.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for allergic rhinitis are, not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 6514, 6522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in April 2004, March 2006 and January 2008, as well as 
in a November 2005 statement of the case and supplemental 
statements of the case in May 2006, September 2008, and May 
2009.  These documents provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for an increased rating regarding 
his service-connected disorder on appeal.  The RO has 
provided adequate notice of how effective dates are assigned. 
 The claim was subsequently readjudicated most recently in a 
May 2009 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received and the reports of examinations, 
including a VA examination as recently as August 2008.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.



II. Legal Criteria
 
The veteran claims entitlement to increased disability 
ratings for his service-connected allergic rhinitis.  
Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Furthermore, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In deciding this case, the Board has considered the 
possibility that different ratings may be warranted for 
different time periods.

The veteran's statements and testimony describing the 
symptoms of his service-connected allergic rhinitis are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).
III.  Factual Background and Analysis

The competent medical evidence of record material to the 
claim includes VA and private treatment records dated from 
the 1990s to May 2009, and reports of VA examinations of the 
Veteran's allergic rhinitis in April 2004, April 2005, and 
most recently in August 2008.  

The report of the April 2004 VA examination shows that the 
Veteran reported having a history of recurrent runny nose, 
stuffy nose, and itchy, watery eyes and recurrent sneezing.  
The Veteran reported having interference with breathing 
through his nose resulting in occasional difficulty 
breathing.  Treatment consisted of over-the-counter 
antihistamines.  The Veteran indicated that the condition was 
not incapacitating.

On examination, the nares were partially occluded 
bilaterally; the septum was midline and without deviation or 
perforation; the sinus areas were nontender on palpation; and 
there was no evidence of nasal drainage.  There was an 
approximate 50 percent occlusion of both nostrils.  On 
examination the examiner described the sinusitis as 
evidencing no sinus tenderness, purulent discharge, or 
crusting.  X-ray examination was normal.  The diagnosis was 
allergic rhinitis.

The report of the April 2005 VA examination shows that the 
Veteran reported having a history of runny, stuffy nose; 
itchy, watery eyes; and recurrent sneezing.  Past treatment 
included various decongestants and antihistamines.  The 
Veteran reported having occasional interference with 
breathing through the nose.  He reported he had no purulent 
discharge or dyspnea.  He was not receiving treatment 
presently.  He had no speech impairment or chronic sinusitis.  
The Veteran reported that his symptoms in terms of allergic 
attacks were generally worse in the spring and he also had 
occasional symptoms throughout the year that were usually 
minor.  

On examination, the nares were partially occluded 
bilaterally; the septum was midline without deviation or 
perforation.  The sinus areas were nontender on palpation, 
and there was no evidence of nasal drainage.  There was an 
approximate 20 percent occlusion of both nostrils.  There was 
no evidence of sinus tenderness; and no purulent discharge or 
crusting.  The examiner indicated that other than as noted, 
there were no other symptoms.  

X-ray examination showed the paranasal sinuses to be well 
aerated throughout.  There was no evidence of intrasinus 
fluid or mucosal thickening.  The X-ray examination 
impression was normal paranasal sinuses examination.  The 
April 2005 VA examination report concluded with a diagnosis 
of allergic rhinitis.

The report of an August 2008 VA examination of the veteran's 
allergic rhinitis shows that the veteran reported having 
symptoms of seasonal itchy sneezing runny nose, and frequent 
nasal congestion and sinus pressure symptoms in the face and 
frontal aspect of the head.  The veteran reported that he 
receives desensitization shots once a week, and had not noted 
any improvement so far.  The veteran was taking medication of 
Loratadine as needed, and a spray in both nostrils daily.  

The veteran reported complaints that his nose felt clogged so 
that he breathes by mouth.  Discharge was clear or mucous, 
and there was no purulent discharge.  He did not have any 
related dyspnea or speech impairment.  The veteran reported 
having some nasal congestion and sinus pressure.  He had 
persistent symptoms that wax and wane.  He had no periods of 
incapacitation, no sinus infections requiring antibiotics, no 
lost time from work, and no incapacitating episodes.  

On examination, the examiner made findings that the nasal 
mucosa was pale and boggy bilaterally, with clear rhinorrhea.  
The examiner found no nasal polyps or purulence.  The 
examiner found that sinuses transilluminate normally.  There 
was no percussion tenderness, and no warmth or redness 
overlying the sinuses.  There was no evidence of 
granulomatous disease.  Air flow was normal and not 
obstructed. Each of the passages were only 20 to 25 percent 
obstructed on visual inspection, a condition the examiner 
opined was not functionally significant.  There was no 
tenderness, purulent discharge, or crusting.  Diagnostic 
testing revealed mild mucosal thickening frontal, ethmoid and 
maxillary sinuses.  There were no air-fluid levels, osseous 
erosive or bony destructive change seen.

After examination, the report contains an impression of mild 
frontal, ethmoid and maxillary sinusitis.  The report also 
contains a diagnosis of chronic allergic rhinitis, 
radiographically with associated mild diffuse sinusitis.  

Service connection is in effect for allergic rhinitis, which 
is currently evaluated as 10 percent disabling, under 38 
C.F.R. § 4.97, Diagnostic Code 6522.  Under that Diagnostic 
Code, the applicable rating criteria  provide that a 10 
percent rating is warranted for allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating is warranted for allergic rhinitis with 
polyps.  
 
The medical evidence of record does not show that the veteran 
has allergic rhinitis with polyps.  The examiner at the most 
recent VA examination in August 2008 made a specific finding 
that there were no polyps.  None of the other two VA 
examinations noted symptoms of polyps and the competent 
medical evidence contained in the remainder of the VA and 
private medical records show no evidence of the presence of 
polyps.  Without evidence of polyps, allergic rhinitis does 
not meet the schedular requirements necessary for the 
assignment of a disability rating in excess of 10 percent 
under Diagnostic Code 6522.  

Given the recent diagnosis of "chronic allergic rhinitis, 
radiographically with associated mild diffuse sinusitis," 
the Board has considered whether any other pertinent 
diagnostic codes-such as Diagnostic Code 6514 (for chronic 
sphenoid sinusitis) based on analogy to the service-connected 
allergic rhinitis-would provide for a disability rating in 
excess of 10 percent.  

In the case of that code, however, the evidence does not show 
that the veteran's service-connected allergic rhinitis is 
productive of incapacitating episodes of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The competent medical evidence does not show that the 
service-connected chronic allergic rhinitis results in 
incapacitating episodes, or that there is purulent discharge.  
Moreover, the veteran is already separately service connected 
for headaches; and any compensation for the chronic allergic 
rhinitis based on headaches is precluded as it would amount 
to pyramiding-being compensated twice for the same 
symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  There are no other diagnostic criteria closely 
associated with the service-connected chronic allergic 
rhinitis. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 10 percent for chronic 
allergic rhinitis. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.7, 4.21 (2008).



ORDER

Entitlement to a disability rating in excess of 10 percent 
for allergic rhinitis, is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


